650 S.E.2d 437 (2007)
STATE
v.
Dane LOCKLEAR, Jr.
No. 578A05.
Supreme Court of North Carolina.
July 12, 2007.
William P. Hart, Jr., Valerie Spalding, Special Deputy Attorney Generals, L. Johnson Britt, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 5th day of July 2007 by Defendant:
"Motion Allowed. Defendant (Dane Locklear, Jr.) shall have up to and including the 6th day of October 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 12th day of July 2007."